Citation Nr: 0940000	
Decision Date: 10/21/09    Archive Date: 10/28/09

DOCKET NO.  04-36 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for leiomyosarcoma, 
including as due to exposure to ionizing radiation.



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active military service from April 1974 to 
June 1995.

This appeal to the Board of Veterans' Appeals (Board) 
originated from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which, among other things, 
denied the Veteran's claim for service connection for 
leiomyosarcoma due to exposure to ionizing radiation.

In January 2007 the Board decided several other claims the 
Veteran also had appealed, so those claims are no longer at 
issue.  The Board pointed out that the RO had issued a prior 
decision in January 1996 denying service connection for 
disability resulting from exposure to radiation, and since 
the Veteran did not appeal that earlier decision, it was 
final and binding on him based on the evidence 
then of record, requiring new and material evidence to reopen 
this claim.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 
3.156, 20.302, 20.1103.  In the January 2007 decision, 
however, the Board found that new and material evidence had 
been submitted to reopen this claim for service connection 
for disability (namely, leiomyosarcoma) due to exposure to 
radiation.  But the Board then determined this claim needed 
to be further developed before being readjudicated on the 
underlying merits, so the Board remanded this claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  

After completing this additional remand development, the AMC 
issued a supplemental statement of the case (SSOC) in August 
2009 continuing to deny this remaining claim.  So this claim 
is again before the Board.




FINDINGS OF FACT

1.  The Veteran did not engage in a radiation risk activity 
and there is otherwise no evidence of exposure to ionizing 
radiation during his military service.

2.  The Veteran was first diagnosed with leiomyosarcoma in 
February 2000, approximately four and a half years after his 
separation from service in June 1995.

3.  There is no medical evidence on file indicating the 
leiomyosarcoma is attributable to the Veteran's military 
service - including to exposure to ionizing/non-ionizing 
radiation, or that it initially manifested to a 
compensable degree within one year of his separation from 
service.


CONCLUSION OF LAW

The leiomyosarcoma was not incurred in or aggravated by the 
Veteran's military service and may not be presumed to have 
been incurred in service, including as a result of exposure 
to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5121A (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant statutes and VA regulations, the relevant 
factual background, and an analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record:  (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).  These VCAA notice requirements apply to all 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In this case, the Veteran was first issued a VCAA notice 
letter in November 2001, prior to the RO initially 
adjudicating his claim in January 2002, the preferred 
sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).  That letter informed him of the 
evidence required to substantiate his claim under a direct-
incurrence theory, as well as of his and VA's respective 
responsibilities in obtaining supporting evidence.  That 
letter, however, did not address the evidence required to 
prove his claim under the alternative presumptive service 
connection theory that he also had raised that his 
leiomyosarcoma was caused by exposure to radiation in 
service.  As well, since Dingess had not yet been issued, 
that letter also failed to explain how a downstream 
disability rating and effective date are assigned, if service 
connection is granted, and the type of evidence impacting 
those downstream determinations.

Nevertheless, those VCAA notice deficiencies have been 
rectified in letters more recently sent to the Veteran in 
October 2004, March 2006, and April 2007, the most recent of 
which the AMC sent following the Board's January 2007 remand.  


Moreover, after issuing these additional VCAA notice letters 
and giving the Veteran an opportunity to identify and/or 
submit additional medical or other evidence in response, the 
AMC readjudicated his claim in the August 2009 SSOC.  This is 
important to point out because the Federal Circuit Court has 
held that an SSOC can constitute a "readjudication decision" 
that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate notice 
or the lack of notice prior to an initial adjudication.  See 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

It further deserves mentioning in this regard that, in 
Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the Federal Circuit Court held that any error in a 
VCAA notice, concerning any element of a claim, is presumed 
prejudicial, and that VA then bears the burden of rebutting 
this presumption.  However, in Shinseki v. Sanders, 129 S. 
Ct. 1696 (2009), the Supreme Court of the United States 
reversed the lower Federal Circuit's holding.  The Supreme 
Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information 
was necessary to substantiate his claim had a "natural 
effect" of prejudice, but that deficiencies regarding what 
portions of evidence VA would obtain and what portions the 
Veteran must provide did not.  (slip. op. at 3).  

In further explaining the basis of its holding, the Supreme 
Court made clear that a reviewing court, in considering the 
rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing 
whether, based on the facts of each case, the error was 
outcome determinative.  The Supreme Court rejected the lower 
Federal Circuit's framework that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Shinseki v. Sanders at 
1704.  The Supreme Court also rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.) 
("Actual knowledge is established by statements or actions by 
the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, the Veteran has not alleged any prejudicial error in 
the timing or content of the VCAA notice provided (or not 
provided) since the readjudication of his claim in the August 
2009 SSOC.  And, again, the fact that the AMC has 
reconsidered his claim since providing all necessary VCAA 
notice in turn means the timing error in the provision of 
that notice it is ultimately inconsequential and, therefore, 
at most nonprejudicial, i.e., harmless error.  
38 C.F.R. § 20.1102.  Thus, the duty to notify has been 
satisfied.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The Veteran has not indicated that 
any additional records exist that might be relevant to his 
claim.  When considering whether 38 C.F.R. § 3.311 applies, 
the Court has noted a distinction between claims predicated 
on exposure to ionizing versus non-ionizing radiation.  In 
this case at hand the Veteran is claiming that his 
leiomyosarcoma was caused by exposure to radiation from 
radio/radar equipment while working as an air traffic 
controller, which is a form of non-ionizing radiation.  
Rucker v. Brown, 10 Vet. App. 67, 69, 71-72 (1997) (taking 
judicial notice that radar equipment emits microwave-type 
non-ionizing radiation).  In any event, both the RO and AMC 
attempted to verify whether the Veteran was exposed to 
radiation in service, including in this manner alleged.  This 
development resulted in an August 1995 letter from the 
National Personnel Records Center (NPRC), a March 2008 letter 
from AFMOZ/SG3PR, and a May 2009 letter from the USAF 
Radiation Dosimetry Program, all which indicate that a search 
of available records disclosed no evidence of radiation 
exposure related to the Veteran's military service.

In light of this development, some of which occurred 
following and as a result of the Board's January 2007 remand, 
the Board is satisfied the RO and AMC have substantially 
complied with the Board's January 2007 remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 
13 Vet. App. 141, 146- 47 (1999).

For these reasons and bases, the Board also finds that a VA 
examination is not needed to fairly decide the claim because, 
as will be discussed below, there is no credible suggestion 
the Veteran was exposed to radiation in service - including 
in the type manner alleged, and no evidence of leiomyosarcoma 
until approximately four and half years after his separation 
from service.  The Court has held that a VA examination is 
not required in a claim for service connection when there is 
no evidence establishing that an event, injury, or disease 
occurred in service, and no evidence of a chronic disease 
manifesting during an applicable presumptive period.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. 
§ 5103A(d); and 38 C.F.R. § 3.159(c)(4).  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or Court.

II.  Merits of the Claim

The Veteran served on active duty in the military from April 
1974 to June 1995, and the record shows he was seen some four 
and a half years later, in February 2000, at Riverside 
Regional Medical Center for complaints of abdominal pain.  
An ultrasound revealed a mass near the head of his pancreas.  
The mass was biopsied and identified as a leiomyosarcoma, a 
rare form of cancer, and was subsequently surgically removed 
in April 2000.  The Veteran claims this cancer was caused by 
exposure to radiation from radio/radar equipment while 
working as an air traffic controller during his military 
service.  For the reasons and bases set forth below, however, 
the Board finds no basis to grant his claim.



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a).  Stated 
somewhat differently, service connection generally requires 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is also a specific regulatory scheme under VA law for 
adjudicating claims based on exposure to ionizing radiation.  
First, there are certain diseases that are presumed to have 
been the result of in-service radiation exposure.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, under 38 
C.F.R. § 3.311 there is a list of "radiogenic diseases" that 
will be service connected provided that certain criteria 
specified in that regulation are met.  Third, even if the 
claimed condition is not listed in 38 C.F.R. § 3.309 or a 
radiogenic disease under § 3.311, the Veteran may also 
establish direct service connection by providing medical 
evidence of direct actual causation.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).

The first method of establishing service connection for 
leiomyosarcoma on a presumptive basis is not available to the 
Veteran.  The Board realizes that cancer of the pancreas is 
included in this list of presumptive diseases.  38 U.S.C. § 
1112(c), 38 C.F.R. § 3.309.  But since the Veteran is not 
considered a "radiation-exposed Veteran," as defined by 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), presumptive 
service connection under these provisions is not available to 
him.

The term "radiation-exposed Veteran" means a Veteran who 
participated in a "radiation-risk activity."  38 U.S.C.A. § 
1112(c)(3)(A); 38 C.F.R. § 3.309(d)(3)(i).  The term 
"radiation-risk activity" has been specifically defined as:  
(1) onsite participation in a test involving the atmospheric 
detonation of a nuclear device; (2) the occupation of 
Hiroshima or Nagasaki, Japan, during the period beginning on 
August 6, 1945, and ending on July 1, 1946; (3) internment as 
a prisoner of war of Japan during World War II resulting in 
an opportunity for exposure to radiation comparable to those 
occupying Hiroshima or Nagasaki; and (4) certain service on 
the grounds of a gaseous diffusion plant in Paducah, 
Kentucky, Portsmouth, Ohio, or at area K25 at Oak Ridge, 
Tennessee; or certain service on Amchitka Island, Alaska.  
See 38 U.S.C.A. § 1112(c)(3)(B); 38 C.F.R. § 3.309(d)(3)(ii).  

The Veteran's military personnel records do not indicate 
participation in any of the above radiation-risk activities, 
and he is not contending otherwise.  Rather, as mentioned, he 
is claiming that he was exposed to radiation through his 
routine use of radar equipment while working as an air 
traffic controller during his military service.  Radar use in 
this capacity, however, is not one of the activities 
recognized as a radiation risk for purposes of establishing 
presumptive service connection.  Accordingly, the provisions 
of 38 C.F.R. § 3.309(d) cannot enable a grant of service 
connection under these circumstances.  The Board, therefore, 
must consider whether service connection is warranted on the 
alternative direct-incurrence basis, or with the benefit of 
other presumptions, requiring analysis of whether the 
procedural advantages prescribed in 38 C.F.R. § 3.311 apply.

But the Board finds that 38 C.F.R. §  3.311 does not apply to 
this case.  For a claimant to fall initially within the 
purview of § 3.311, he or she must satisfy four criteria:  
(1) The presence of a radiogenic disease must be 
"established"; (2) the person to whom the regulation is to 
apply must have had "service"; (3) the radiogenic disease 
must not have been one covered as presumptively 
service connected under § 3.307 and § 3.309 (otherwise the 
claimant would be entitled to presumptive service connection) 
and must have been manifested within the applicable 
presumptive period under § 3.311(b)(5); and (4) the claimant 
must contend that the radiogenic disease was the result of 
exposure to ionizing radiation in service.  

Leiomyosarcoma is a "radiogenic disease" set forth under 38 
C.F.R. § 3.311(b), since the list includes consideration of 
"any other cancer."  See 38 C.F.R. § 3.311(b)(2)(xxiv).  
And as the Board acknowledged when remanding this case in 
January 2007, this cancer appears to have been manifested 
within the applicable presumptive period.  Nevertheless, the 
Veteran does not meet the fourth criterion outlined above 
because he does not contend that his leiomyosarcoma was 
caused by exposure to ionizing radiation in service, as 
required under 38 C.F.R. § 3.311.

Again, the Veteran believes instead that he was exposed to 
radiation during service in another capacity, as an air 
traffic controller.  The Court, however, has taken judicial 
notice that radar equipment emits microwave-type non-ionizing 
radiation.  Rucker, 10 Vet. App. at 69, 71-72 (citing The 
Microwave Problem, Scientific American, September 1986; 
Effects upon Health of Occupational Exposure to Microwave 
Radiation (RADAR), American Journal of Epidemiology, Vol. 
112, 1980; and Biological Effects of Radiofrequency 
Radiation, United States Environmental Protection Agency, 
September 1984).  Therefore, radar exposure (i.e., non-
ionizing) is not the type of radiation exposure contemplated 
by the regulation since it requires exposure to ionizing 
radiation.

Additional development by the RO and AMC also fails to show 
the Veteran was exposed to ionizing radiation in service.  In 
an August 1995 report, the NPRC indicated there was no 
evidence of radiation exposure in service.  Pursuant to the 
Board's January 2007 remand directives, a March 2008 letter 
from AFMOZ/SG3PR indicates there was no internal or external 
data found for the Veteran, and a May 2009 letter from the 
USAF Radiation Dosimetry Program also indicates that a search 
of available records disclosed no evidence of ionizing 
radiation exposure related to the Veteran's military service.  
Thus, since there is no evidence that he was ever exposed to 
ionizing radiation in service, development under 
38 C.F.R. § 3.311 is not warranted in this case. 

For these reasons and bases, the claim of entitlement to 
service connection for leiomyosarcoma due to ionizing 
radiation fails.  Moreover, the Veteran does not contend, and 
evidence of record does not otherwise establish, that his 
leiomyosarcoma was directly incurred in service.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004) (when 
determining service connection, all theories of entitlement 
must be considered).  



The Veteran's service treatment records make no reference to 
leiomyosarcoma or any other form of cancer, either in the way 
of a relevant subjective complaint or objective clinical 
finding such as a pertinent diagnosis.  See Struck v. Brown, 
9 Vet. App. 145 (1996).  Instead, the record shows that 
symptoms associated with his leiomyosarcoma (abdominal pain) 
first appeared in February 2000, and that the condition was 
formally diagnosed in March 2000, approximately four and half 
years after his separation from active duty in June 1995.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service resulting in 
any chronic or persistent disability).  Additionally, none of 
the medical records on file indicates or even suggest that 
his leiomyosarcoma is in any way related to his military 
service - including to exposure to radiation in the manner 
alleged.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000).  See, too, Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See also 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Furthermore, because there is no indication of 
leiomyosarcoma, a type of cancerous tumor, within one year of 
the Veteran's discharge from service, the presumptive 
provisions of 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 
38 C.F.R. §§ 3.307, 3.309(a) do not apply.

While competent to proclaim he began experiencing abdominal 
pain in 2000, some four and a half years after his military 
service ended, since this is capable of lay observation and 
experience, the Veteran does not have the required medical 
training and/or expertise to give a probative opinion on the 
more determinative issue of whether his cancer relates back 
to his military service - and, in particular, to the type of 
exposure to radiation alleged.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 494-95 (1991) (a layman generally is not competent to 
provide an opinion on causation).

There are certain exceptions to this general rule.  When, for 
example, a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  See, too, Buchanan v. 
Nicholson, 451 F3d. 1331, 1336 (Fed. Cir. 2006).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

This is not the situation here, though, since leiomyosarcoma 
is not akin for example to a broken arm, dislocated shoulder, 
etc.  And, again, although the Veteran's complaints of 
abdominal pain were later indentified to have been the result 
of the leiomyosarcoma, the medical evidence does not in turn 
relate this cancer back to his military service, and 
especially to the type of exposure to radiation claimed.  
So the Veteran's unsubstantiated testimony concerning this, 
while competent, is not also credible.  38 C.F.R. 
§ 3.159(a)(2).  See also Rucker v. Brown, 10 Vet. App. 67 
(1997), and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for leiomyosarcoma.  And 
since the preponderance of the evidence is against his claim, 
there is no reasonable doubt to resolve in his favor, and his 
claim must be denied.  38 C.F.R. § 3.102.


ORDER

Service connection for leiomyosarcoma, including as due to 
exposure to radiation, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


